Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 22, 2021

                                        No. 04-21-00486-CV

                                         Joe MARTINEZ,
                                             Appellant

                                                 v.

                                       Avelina MARTINEZ,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI00183
                              Honorable Nicole Garza, Judge Presiding


                                          ORDER

        The filing fee of $205.00, which was due from appellant Joe Martinez when this appeal
was filed, has not been paid. The clerk of this court notified appellant of this deficiency in a
letter dated November 4, 2021 and stated the fee must be remitted no later than November 18,
2021. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

               A party who is not excused by statute or these rules from paying costs
       must pay—at the time an item is presented for filing—whatever fees are required
       by statute or Supreme Court order. The appellate court may enforce this rule by
       any order that is just.

TEX. R. APP. P. 5.

        Appellant also has not filed a docketing statement, although the clerk of this court also
notified appellant of these deficiencies and required corrective action by November 18, 2021.

        We therefore ORDER appellant, not later than January 4, 2022, to either (1) pay the
applicable filing fee or (2) provide written proof to this court that he is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). Appellant is FURTHER ORDERED to file a docketing
statement not later than January 4, 2022.

         The clerk’s record was originally due on December 20, 2021. On December 21, 2021,
the trial court clerk filed a Notification of Late Record stating appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and appellant is not entitled to appeal
without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later
than January 4, 2022 that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.
If appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court